DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,409,398. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
U.S. Patent No. 11,409,398
1. An input device comprising: 
a substrate; 
a plurality of first metal mesh shape electrodes including a conductive film on the substrate and an antireflection film on the conductive film; 
a plurality of second metal mesh shape electrodes including the conductive film on the substrate and the antireflection film on the conductive film; 
a plurality of second metal connection electrodes each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes; 
an insulating film covering the plurality of second metal connection electrodes;
 a plurality of first transparent connection electrodes each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film; and 
a protective film covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes, wherein the protective film is in contact with an upper surface of the substrate, and a thickness of the protective film is thicker than that of the insulating film.  

2. The input device according to claim 1, wherein each of the first transparent connection electrodes is composed of indium tin oxide (ITO), indium zinc oxide (IZO), or indium gallium oxide (IGO).  



3. The input device according to claim 1, wherein the antireflection film is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order.  

4. The input device according to claim 1, wherein the conductive film includes a metal layer or an alloy layer made of one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W).  

5. The input device according to claim 1, wherein the insulating film is made of photosensitive resist.
1. An input device comprising: 
a substrate; 
a plurality of first metal mesh shape electrodes provided on a layer of the substrate; a plurality of second metal mesh shape electrodes provided on a same layer of the substrate as the first metal mesh shape electrodes; a plurality of second metal connection electrodes each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes; an insulating film covering the plurality of second metal connection electrodes; a plurality of first transparent connection electrodes each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film; and a protective film covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes, wherein the protective film is in contact with an upper surface of the substrate, and a thickness of the protective film is thicker than that of the insulating film, wherein each of the first transparent connection electrodes is composed of indium tin oxide (ITO), indium zinc oxide (IZO), or indium gallium oxide (IGO), wherein each of the first metal shape electrodes and the second metal mesh shape electrodes includes a conductive film on the substrate and an antireflection film on the conductive film, and wherein the antireflection film has a first metal mesh shape or a second metal mesh shape. 

2. The input device according claim 1, wherein the antireflection film is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order.
3. The input device according to claim 1, wherein the conductive film includes a metal layer or an alloy layer made of one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W).
4. The input device according to claim 1, wherein the insulating film is made of photosensitive resist.


The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150034472) in view of Hsu et al. (US 20160011686) in further view of Kono et al. (US 20130162596). 

As to claim 1, Li discloses an input device comprising: 
a substrate (Fig. 2(110), [0038]); 
a plurality of first metal mesh shape electrodes (Fig. 1(122): second conductive patterns) including a conductive film (Fig. 1(130): second conductive series) on the substrate ([0039]: nano metallic wires such as nano silver wires or metal mesh constituted by metal wires) and an antireflection film ([0040]: antireflection layer); 
a plurality of second metal mesh shape electrodes (Fig. 1(132): first conductive patterns) including the conductive film (Fig. 1(130): first conductive series) on the substrate ([0039]: nano metallic wires such as nano silver wires or metal mesh constituted by metal wires) and the antireflection film ([0040]: antireflection layer); 
a plurality of second metal connection electrodes (Fig. 1(134): narrow portions) each of which connects adjacent two of the second metal mesh shape electrodes (Fig. 1(132): first conductive patterns) on the same layer as the first metal mesh shape electrodes (Fig. 1(122): second conductive patterns, [0039]); 
an insulating film (Fig. 1(140)) covering the plurality of second metal connection electrodes (Fig. 1(134): narrow portions, [0038]); 
a plurality of first transparent connection electrodes (Fig. 1(134): first narrow portions) each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film (Fig. 1, [0039]); and 
a protective film (Fig. 13C(IN): insulating protection layer) covering the plurality of second metal mesh shape electrodes (Fig. 1(132): first conductive patterns, [0044]); 
wherein the protective film (Fig. 13C(IN): insulating protection layer) is in contact with an upper surface of the substrate (Fig. 2(110)). 
Li does not specifically teach an antireflection film on the conductive film; and a protective film covering the plurality of first metal mesh shape electrodes and the plurality of first transparent connection electrodes; wherein a thickness of the protective film is thicker than that of the insulating film.  
Hsu teaches each of the first metal mesh shape electrodes and the second metal mesh shape electrodes includes a conductive film (Fig. 4(12): the conductive mesh pattern 12) on the substrate (Fig. 4(11)) and an antireflection film (Fig. 4(21): antireflective layer) on the conductive film ([0035]: an antireflective layer 21 is deposited on the conductive mesh pattern 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s input device by incorporating Hsu’s idea of including a mesh shaped antireflection film in order to improve optical uniformity.
Li (as modified by Hsu) does not expressly teach a protective film covering the plurality of first metal mesh shape electrodes and the plurality of first transparent connection electrodes; wherein a thickness of the protective film is thicker than that of the insulating film.  
Kono teaches a protective film (Fig. 6(50): protection layer) covering the plurality of first metal mesh shape electrodes and the plurality of first transparent connection electrodes (Fig. 6, [0065]); 
wherein a thickness of the protective film (Fig. 6(50): protection layer) is thicker than that of the insulating film ([0065]: thickness of the protection layer 50 is larger than that of the insulating layer 30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Li (as modified by Hsu) by adapting Kono’s idea of a thickness of the protective film is thicker than that of the insulating film in order to improve the protection of the device. 

As to claim 2, Li (as modified by Hsu and Kono) teach the input device according to claim 1, wherein each of the first transparent connection electrodes is composed of indium tin oxide (ITO), indium zinc oxide (IZO), or indium gallium oxide (IGO) (Li: [0039]: the first conductive series 130 and the second conductive series 120 are made of an invisible conductive material, which is selected from a transparent conductive material, such as indium tin oxide (ITO), indium zinc oxide (IZO), gallium zinc oxide (GZO)).  

As to claim 4, Li (as modified by Hsu and Kono) teach the input device according to claim 1, wherein the conductive film includes a metal layer or an alloy layer made of one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W) (Li: [0039]: nano silver wires).  

As to claim 5, Li (as modified by Hsu and Kono) teach the input device according to claim 1, wherein the insulating film (Li: Fig. 1(140)) is made of photosensitive resist (Li: [0041]: insulation patterns 140 made of photosensitive resin).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150034472) in view of Hsu et al. (US 20160011686) and Kono et al. (US 20130162596) and in further view of den Boer et al. (US 20160299596). 

As to claim 3, Li (as modified by Hsu and Kono) teach the input device according to claim 1, wherein antireflection film ([0040]: antireflection layer) is disposed. 
Li (as modified by Hsu and Kono) does not explicitly teach the antireflection film is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order.  
Boer teaches the antireflection film is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order ([0089]: antireflection comprising a first high refractive index dielectric layer, a first low refractive index dielectric layer, and a second high refractive index dielectric layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Li (as modified by Hsu and Kono) by incorporating Boer’s idea of antireflection film of different layers with refractive index in order to improve visibility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628